Fourth Court of Appeals
                                    San Antonio, Texas
                                         September 8, 2014

                                       No. 04-14-00397-CV

                   IN THE INTEREST OF S.D.A., S.A.A., D.S.A., Children,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013EM506191
                          Honorable Eric Rodriguez, Judge Presiding


                                          ORDER
        Appellant, proceeding pro se, has filed a request for a copy of the appellate record for the
purpose of preparing his brief. Appellant filed a timely notice of appeal in the trial court on May
28, 2014. See TEX. R. APP. P. 25.1(a). Thereafter, appellant filed an untimely affidavit of
indigence in this court. See TEX. R. APP. P. 20.1(c)(1). In our order issued July 2, 2014, we
notified the trial court clerk, court reporter, and other parties of the opportunity to file a contest
to appellant’s affidavit of indigence. See TEX. R. APP. P. 20.1(d)(2), (e). No contest was filed.
Therefore, the affidavit of indigence is deemed true and appellant is considered to be indigent.
See TEX. R. APP. P. 20.1(f). The clerk’s record was filed on July 18, 2014, and the court reporter
filed a CD of the audio transcript on August 21, 2014. Because appellant is indigent he is
entitled to receive a free copy of the appellate record. Accordingly, the clerk of this Court is
ORDERED to promptly provide appellant with a copy of the clerk’s record and a copy of the CD
of the audio transcript.

       The appellant’s brief is currently due on September 22, 2014.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court